TUCKETT, Justice:
The State of Utah commenced these proceedings for the purpose of acquiring a portion of defendants’ property to be used for highway purposes in the construction of a segment of Interstate IS in Iron County, Utah. After the jury had returned its verdict which fixed the value of the property taken and the damage accruing to the remaining tracts by reason of the severance, the State moved the court for a judgment notwithstanding the verdict, or in the alternative, for a new trial. From an adverse decision the plaintiff has appealed.
The defendants were the owners of a tract of land comprising more than 700 acres some miles north of Cedar City, Utah. The southeastern portion of the tract was bisected by U. S. Highway 91 which traversed it in a northeasterly-southwesterly direction. That portion of the tract which is being condemned in these proceedings for the construction of Highway 1-15 lies to the southeast of U. S. Highway 91 and runs in the same general direction. The State is taking a total of 35.96 acres for highway purposes, leaving 37.45 acres in irregular shaped parcels, severed and damaged by reason of the construction of the highway. The defendants do not contend that the portion of their lands lying to the north and west of U. S. Highway 91 was affected by or damaged by the construction of Highway 1-15.
In addition to the defendant, Ivor D. Jones, one expert on real estate values was called as a witness by the defendants and one witness was called by the State as an expert witness. As is frequently the case, there was a wide conflict in the testimony of the witnesses as to the reasonable market value of land taken and the damage to the remaining tracts by reason *156of their severance. Defendants’ expert valued all of the defendants’ land on the southeast side of U. S. Highway 91 at $1,490 per acre, including that taken by the State, and the severance damage to the 37.45 acres remaining at an average of $1,104.58 per acre. The expert called by the State valued the defendants’ land lying to the southeast of U. S. Highway 91 at $55 per acre for that portion which had been broken up and reseeded and $28 per acre for the portion in its native state. The State’s expert testified that the land severed by reason of the construction of the highway was damaged to the extent of 50% of its value.
The jury returned a verdict in the sum of $3,121.30 as compensation for the property taken by the State and ,$10,800 as severance damage to the remaining tracts.
After a hearing on the State’s motion for a judgment notwithstanding the verdict, or for a new trial, the court found that the verdict had not been based properly upon the evidence in the case, and that the jury’s award of severance damage was excessive. The court made an order reducing the entire amount of the verdict to the sum of $8,000, and in the event that the defendants objected to the reduction, a new trial would be had. The defendants did not object to the reduction.
Prior to the initiation of these proceedings the defendants had subdivided those portions of their tract of land on either side of U. S. Highway 91. The subdivision had been laid out and surveyed and the plat thereof had been approved by the Board of County Commissioners of Iron County. After learning of the proposed highway improvement and the location thereof the landowners took no further steps to develop the subdivision on that part of their land which would be affected by the new highway. It would appear that after the building of the highway which severed the' defendants’ land lying southeast of U. S. Highway 91, it was not feasible thereafter to further develop a subdivision at that location. However, a subdivision was developed by the defendants and others on that portion of the defendants’ tract which was located to the northwest of U. S. Highway 91. Prior to trial a number of lots had been sold in that area.
The appraiser called by the State as its expert witness on values was of the opinion that the highest and best use of the defendants’ land affected by the highway improvement was for grazing purposes. The witness based his opinion as to the market value and severance damage upon that classification. The appraiser called by the defendants considered that the highest and best use of the defendants’ land affected by the highway improvement was-that of rural homesites. The defendants’ appraiser arrived at his estimate of market value after taking into consideration the-*157cost a developer would have in constructing roadways, a water system and other utilities.
The State here contends that the trial court erred in admitting the testimony of the defendants’ expert on the ground that the subdivision insofar as it was affected by the highway improvement had not been developed beyond the mapping and platting stage. Counsel for the State cites the case of State of Utah v. Tedesco 1 in support of his contention. The State’s contention here is not well taken inasmuch as in this case various costs of developing the subdivision were taken into account by the expert in arriving at his estimate of market value.
As a second assignment of error, and as a grounds for reversal the State contends that the jury was confused. We have no way of determining that question except to take at face value plaintiff’s statement that it had probably contributed to the confusion. The trial court was of the opinion that the jury misapplied the evidence, and based upon that assumption, the court granted a remittitur in the sum of $5,921.30. The reduction having been accepted by the defendants, we are of the opinion that any error which arose from the jury’s miscalculation was cured.
We are of the opinion that the State’s request for a reduction to the sum of $2,400 or for a new trial should be denied, and it is so ordered. No costs are awarded.
CROCKETT, C. J., and CALLISTER, J., concur.

. 4 Utah 2d 248, 291 P.2d 1028.